Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) dated as of July 22, 2005, by
and between Omtool, Ltd., a Delaware corporation (the “Company”), and [Name], a
director [and/or officer] of the Company (the “Indemnitee”):

 

WITNESSETH:

 

WHEREAS, the Indemnitee is presently serving as a director [and/or officer]  of
the Company, and the Company desires the Indemnitee to continue in such
capacity; and

 

WHEREAS, the Indemnitee is willing, subject to certain conditions (including the
execution and performance of this Agreement by the Company), to continue in that
capacity;

 

NOW, THEREFORE, to induce the Indemnitee to continue to serve in his present
capacity and in consideration of these premises and the mutual agreements set
forth in this Agreement, the Company and the Indemnitee agree as follows:

 

1.                                       Continued Service.  The Indemnitee will
continue to serve as a director [and/or officer] of the Company so long as he is
duly elected and qualified in accordance with the Company’s restated by-laws
(the “By-Laws”) or until he resigns in writing or is removed from office in
accordance with applicable law.

 

2.                                       Initial Indemnity.  (a)  The Company
shall indemnify the Indemnitee who was or is a party or is threatened to be made
a party to any threatened, pending or completed action, suit or proceeding
(including any proceeding before any administrative or legislative body or
agency) (other than an action by or in the right of the Company), by reason of
the fact that he is or was or had agreed to become a director [and/or officer]
of the Company, or is or was serving or had agreed to serve at the request of
the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, or by reason of any
action alleged to have been taken or omitted in such capacity, against any and
all costs, expenses (including attorneys’ fees), judgments, liabilities and/or
amounts paid in settlement actually and reasonably incurred by or imposed upon
the Indemnitee in connection therewith and any appeal therefrom if the
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe his conduct
was unlawful, or unless such indemnification is prohibited by the General
Corporation Law of the State of Delaware (“DGCL”).  The termination of any
action, suit or proceeding by judgment, order, settlement, conviction or upon a
plea of nolo contendre or its equivalent shall not, of itself, create a
presumption that the Indemnitee did not satisfy the foregoing standard of
conduct to the extent applicable thereto.

 

--------------------------------------------------------------------------------


 

(b)                                 The Company shall indemnify the Indemnitee
who was or is a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the fact that he is or
was or had agreed to become a director [and/or officer] of the Company, or is or
was serving or had agreed to serve at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise against costs, expenses (including attorneys’ fees),
judgments, liabilities and/or amounts paid in settlement actually and reasonably
incurred by or imposed upon him in connection with the defense or settlement
thereof or any appeal therefrom if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the Company
and except that no indemnification shall be made if such indemnification is
prohibited by the DGCL or in respect of any claim, issue or matter as to which
the Indemnitee shall have been adjudged to be liable to the Company unless and
only to the extent that the court in which such action, suit or proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such expenses that the court
shall deem proper.

 

(c)                                  To the extent that the Indemnitee has been
successful on the merits or otherwise, including without limitation the
dismissal of an action without prejudice, in defense of any action, suit or
proceeding referred to in Sections 2(a) or 2(b) hereof or in defense of any
claim, issue or matter therein, he shall be indemnified against costs, expenses
(including attorneys’ fees), judgments, liabilities and/or amounts paid in
settlement actually and reasonably incurred by or imposed upon him in connection
therewith.

 

(d)                                 Any indemnification under Sections 2(a) or
2(b) hereof (unless ordered by a court) shall be made by the Company only as
authorized in the specific case upon a determination in accordance with
Section 4 hereof or any applicable provision of the Restated Certificate of
Incorporation of the Company (the “Charter”), By-Laws, other agreement,
resolution or otherwise.  Such determination shall be made (i) by the Board of
Directors of the Company (the “Board”) by a majority vote of a quorum consisting
of directors who were not parties to such action, suit or proceeding, (ii) if
such a quorum of disinterested directors is not available or so directs, by
independent legal counsel (designated in the manner provided below in this
subsection (d)) in a written opinion or (iii) by the stockholders of the Company
(the “Stockholders”).  Independent legal counsel shall be designated by vote of
a majority of the disinterested directors; provided, however, that if the Board
is unable or fails to so designate, such designation shall be made by the
Indemnitee subject to the approval of the Company (which approval shall not be
unreasonably withheld).  Independent legal counsel shall not be any person or
firm who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.  The Company agrees to pay the reasonable fees and expenses of such
independent legal counsel and to indemnify fully such counsel against costs and
expenses (including attorneys’ fees) actually and reasonably incurred by such
counsel in connection with this Agreement or the opinion of such counsel
pursuant hereto.

 

3

--------------------------------------------------------------------------------


 

(e)                                  All expenses (including attorneys’ fees)
including by the Indemnitee in his capacity as a director [and/or officer] of
the Company in defending a civil or criminal action, suit or proceeding shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding in the manner prescribed by Section 4(b) hereof.

 

(f)                                    The Company shall not adopt any amendment
to the Charter or By-Laws the effect of which would be to deny, diminish or
encumber the Indemnitee’s rights to indemnity pursuant to the Charter, By-Laws,
the DGCL or any other applicable law as applied to any act or failure to act
occurring in whole or in part prior to the date (the “Effective Date”) upon
which the amendment was approved by the Board of Directors or the Stockholders,
as the case may be.  In the event that the Company shall adopt any amendment to
the Articles or By-Laws the effect of which is to so deny, diminish or encumber
the Indemnitee’s rights to indemnity, such amendment shall apply only to acts or
failures to act occurring entirely after the Effective Date thereof unless the
Indemnitee shall have voted in favor of such adoption as a director or holder of
record of the Company’s voting stock, as the case may be.

 

3.                                       Additional Indemnification. 
(a) Without limiting any right that the Indemnitee may have pursuant to
Section 2 hereof, the Charter, the By-Laws, the DGCL, any policy of insurance or
otherwise, but subject to the limitations on the maximum permissible indemnity
that may exist under applicable law at the time of any request for indemnity
hereunder determined as contemplated by Section 3(a) hereof, the Company shall
indemnify the Indemnitee against any amount that he is or becomes legally
obligated to pay relating to or arising out of any claim made against him
because of any act, failure to act or neglect or breach of duty, including any
actual or alleged error, misstatement or misleading statement, which he commits,
suffers, permits or acquiesces in while acting in his capacity as a director
[and/or officer] of the Company, or, at the request of the Company, as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise.  The payments that the Company is obligated
to make pursuant to this Section 3 shall include without limitation judgments,
liabilities, amounts paid as settlements, costs and expenses, of legal actions,
suits or proceedings and appeals therefrom, and expenses of appeal, attachment
or similar bonds; provided, however, that the Company shall not be obligated
under this Section 3(a) to make any payment in connection with any claim against
the Indemnitee:

 

(i)                                     to the extent of any fine or similar
governmental imposition that the Company is prohibited by applicable law from
paying that results in a final, nonappealable order; or

 

(ii)                                  to the extent based upon or attributable
to the Indemnitee gaining in fact a personal profit to which he was not legally
entitled, including without limitation profits made from the purchase and sale
by the Indemnitee of equity securities of the Company that are recoverable by
the Company pursuant to Section 16(b) of the Securities Exchange Act of 1934,
and profits arising from transactions in publicly traded securities of the
Company that were effected by the Indemnitee in violation of Section 10(b) of
the Securities Exchange Act of 1934, including Rule 10b-5 promulgated
thereunder.

 

4

--------------------------------------------------------------------------------


 

The determination of whether the Indemnitee shall be entitled to indemnification
under this Section 3(a) may be, but shall not be required to, be made in
accordance with Section 4(a) hereof.  If that determination is so made, it shall
be binding upon the Company and the Indemnitee for all purposes.

 

(b)                                 Expenses (including without limitation
attorneys’ fees) incurred by Indemnitee in defending any actual or threatened
civil or criminal action, suit or proceeding shall be paid by the Company in
advance of the final disposition thereof as authorized in accordance with
Section 4(b) hereof.

 

4.                                       Certain Procedures Relating to
Indemnification and Advancement of Expenses.

 

(a)                                  Except as otherwise permitted or required
by the Charter, By-Laws or DGCL, for purposes of pursuing his rights to
indemnification under Sections 2(a), 2(b) or 3(a) hereof, as the case may be,
the Indemnitee shall be required to (i) submit to the Board a sworn statement of
request for indemnification substantially in the form of Exhibit 1 attached
hereto and made a part hereof (the “Indemnification Statement”) averring that he
is entitled to indemnification hereunder; and (ii) present to the Company
reasonable evidence of all expenses for which payment is requested.  Submission
of an Indemnification Statement to the Board shall create a presumption that the
Indemnitee is entitled to indemnification under Sections 2(a), 2(b) or
3(a) hereof, as the case may be, and the Board shall be deemed to have
determined that the Indemnitee is entitled to such indemnification unless within
30 calendar days after submission of the Indemnification Statement the Board
shall determine by vote of a majority of the directors at a meeting at which a
quorum is present, based upon clear and convincing evidence (sufficient to rebut
the foregoing presumption), and the Indemnitee shall have received notice within
such period in writing of such determination, that the Indemnitee is not so
entitled to indemnification, which notice shall disclose with particularity the
evidence in support of the Board’s determination.  The foregoing notice shall be
sworn to by all persons who participated in the determination and voted to deny
indemnification.  The provisions of this Section 4(a) are intended to be
procedural only and shall not affect the right of the Indemnitee to
indemnification under this Agreement, and any determination by the Board that
the Indemnitee is not entitled to indemnification and any failure to make the
payments requested in the Indemnification Statement shall be subject to judicial
review as provided in Section 7 hereof.

 

(b)                                 For purposes of determining whether to
authorize advancement of expenses pursuant to Section 2(e) or 3(b) hereof, the
Indemnitee shall submit to the Board a sworn statement of request for
advancement of expenses substantially in the form of Exhibit 2 attached hereto
and made a part hereof (the “Undertaking”), averring that (i) he has reasonably
incurred or will reasonably incur actual expenses in defending an actual civil
or criminal action, suit, proceeding or claim and (ii) he undertakes to repay
such amount if it shall ultimately be determined that he is not entitled to be
indemnified by the Company under this Agreement or otherwise. Upon receipt of an
Undertaking, the Board shall within 10 calendar days authorize immediate payment
of the expenses stated in the Undertaking, whereupon such payments shall
immediately be made by the Company.  No security shall be required in connection
with any

 

5

--------------------------------------------------------------------------------


 

Undertaking and any Undertaking shall be accepted without reference to the
Indemnitee’s ability to make repayment.

 

5.                                       Subrogation; Duplication of Payments. 
(a)  In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

(b)                                 The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against the
Indemnitee to the extent the Indemnitee has actually received payment (under any
insurance policy, the Charter, the By-Laws or otherwise) of the amounts
otherwise payable hereunder.

 

6.                                       Enforcement.  (a)  If a claim for
indemnification made to the Company pursuant to Section 4 hereof is not paid in
full by the Company within 30 calendar days after a written claim has been
received by the Company, the Indemnitee may at any time thereafter bring suit
against the Company to recover the unpaid amount of the claim.

 

(b)                                 In any action brought under
Section 5(a) hereof, it shall be a defense to a claim for indemnification
pursuant to Sections 2(a) or 2(b) hereof (other than an action brought to
enforce a claim for expenses incurred in defending any proceeding in advance of
its final disposition where the Undertaking has been tendered to the Company)
that the Indemnitee has not met the standards of conduct that make it
permissible under the Charter, By-Laws or DGCL for the Company to indemnify the
Indemnitee for the amount claimed, but the burden of proving such defense shall
be on the Company.  Neither the failure of the Company (including the Board,
independent legal counsel or the Stockholders) to have made a determination
prior to commencement of such action that indemnification of the Indemnitee is
proper in the circumstances because he has met the applicable standard of
conduct set forth in the Charter, By-Laws or DGCL, nor an actual determination
by the Company (including the Board, independent legal counsel or the
Stockholders) that the Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that the
Indemnitee has not met the applicable standard of conduct.

 

(c)                                  It is the intent of the Company that the
Indemnitee not be required to incur the expenses associated with the enforcement
of his rights under this Agreement by litigation or other legal action because
the cost and expense thereof would substantially detract from the benefits
intended to be extended to the Indemnitee hereunder.  Accordingly, if it should
appear to the Indemnitee that the Company has failed to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any action, suit or proceeding designed (or having the effect of
being designed) to deny, or to recover from, the Indemnitee the benefits
intended to be provided to the Indemnitee hereunder, the Company irrevocably
authorizes the Indemnitee from time to time to retain counsel of his choice, at
the expense of the Company as hereinafter provided, to represent the Indemnitee
in connection with the initiation or defense of any litigation

 

6

--------------------------------------------------------------------------------


 

or other legal action, whether by or against the Company or any director,
officer, stockholder or other person affiliated with the Company, in any
jurisdiction.  Regardless of the outcome thereof, the Company shall pay and be
solely responsible for any and all costs and expenses (including attorneys’ fees
) reasonably incurred by the Indemnitee (i) as a result of the Company’s failure
to perform this Agreement or any provision thereof or (ii) as a result of the
Company or any person contesting the validity or enforceability of this
Agreement or any provision thereof as aforesaid.

 

7.                                       Merger or Consolidation.  In the event
that the Company shall be a constituent corporation in a consolidation, merger
or other reorganization, the Company, if it shall not be the surviving,
resulting or other corporation therein, shall require as a condition thereto the
surviving, resulting or acquiring corporation to agree to indemnify the
Indemnitee to the full extent provided in Sections 2 and 3 hereof.  Whether or
not the Company is the resulting, surviving or acquiring corporation in any such
transaction, the Indemnitee shall also stand in the same position under this
Agreement with respect to the resulting, surviving or acquiring corporation as
he would have with respect to the Company if its separate existence had
continued.

 

8.                                       Nonexclusivity and Severability. 
(a)  The right to indemnification provided by this Agreement shall not be
exclusive of any other rights to which the Indemnitee may be entitled under the
Charter, By-Laws, the DGCL, any other statute, insurance policy, agreement, vote
of stockholders or directors or otherwise, both as to actions in his official
capacity and as to actions in another capacity while holding such office, and
shall continue after the Indemnitee has ceased to be a director [and/or
officer].

 

(b)                                 If any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to other persons or circumstances shall not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid and legal.

 

9.                                       Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

10.                                 Modification; Survival.  This Agreement
contains the entire agreement of the parties relating to the subject matter
hereof.  This Agreement may be modified only by an instrument in writing signed
by both parties hereto.  The provisions of this Agreement shall survive the
death, disability, or incapacity of the Indemnitee or the termination of the
Indemnitee’s service as a director [and/or officer] of the Company and shall
inure to the benefit of the Indemnitee’s executors and administrators.

 

11.                                 Certain Terms.  For purposes of this
Agreement, references to “other enterprises” shall include employee benefit
plans; and references to “serving at the request of the Company” shall include
any service as a director, officer, employee or agent of the Company that
imposes duties on, or involves services by, the Indemnitee with respect to an
employee benefit plan, its

 

7

--------------------------------------------------------------------------------


 

participants or beneficiaries; references to the masculine shall include the
feminine; references to the singular shall include the plural and vice versa;
and if the Indemnitee acted in good faith and in a manner he reasonably believed
to be in the interest of the participants and beneficiaries of an employee
benefit plan he shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referenced to herein.

 

12.                                 Binding Effect; Successors and Assigns. 
This Agreement shall bind and inure to the benefit of the successors, heirs,
personal and legal representatives and assigns of the parties hereto, including
any direct or indirect successor by purchase, merger, consolidation or otherwise
to all, substantially all or a substantial part of the business or assets of the
Company.  The Company shall require and cause any successor (whether direct or
indirect, and whether by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business or assets of the
Company, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

 

13.                                 Consent to Jurisdiction.  The Company and
the Indemnitee each hereby irrevocably consent to the non-exclusive jurisdiction
of the Court of Chancery of Delaware for any purpose in connection with any
action or proceeding that arises out of or relates to this Agreement.

 

14.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

 

OMTOOL, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[Name]

 

 

Director [and/or Officer]

 

8

--------------------------------------------------------------------------------


 

Exhibit 1

 

INDEMNIFICATION STATEMENT

 

STATE OF

 

)

 

 

)

SS

COUNTY OF

 

)

 

 

 

I, [Name], being first duly sworn, do depose and say as follows:

 

1.                                       This Indemnification Statement is
submitted pursuant to the Indemnification Agreement dated as of July       ,
2005 between Omtool, Ltd., a Delaware corporation (the “Company”), and the
undersigned.

 

2.                                       I am requesting indemnification against
costs, expenses (including attorneys’ fees), judgments, liabilities and/or
amounts paid in settlement, all of which (collectively, “Liabilities”) have been
or will be incurred by me in connection with an actual or threatened action,
suit or proceeding to which I am a party or am threatened to be made a party.

 

3.                                       With respect to all matters related to
any such action, suit or proceeding, I am entitled to be indemnified as herein
contemplated pursuant to the aforesaid Indemnity Agreement.

 

4.                                       Without limiting any other rights that
I have or may have, I am requesting indemnification against Liabilities that

have or may arise out of

 

 

 

.

 

 

 

 

 

 

 

 

 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this           day of                       , 20     .

 

 

 

 

 

[Seal]

 

My commission expires the           day of                       , 20     .

 

--------------------------------------------------------------------------------


 

Exhibit 2

 

UNDERTAKING

 

STATE OF

 

)

 

 

)

SS

COUNTY OF

 

)

 

 

I, [Name], being first duly sworn, do depose and say as follows:

 

1.                                       This Undertaking is submitted pursuant
to the Indemnification Agreement dated as of July       , 2005 between Omtool,
Ltd., a Delaware corporation (the “Company”), and the undersigned.

 

2.                                       I am requesting advancement of certain
costs and expenses that I have incurred or will incur in defending an actual or
pending civil or criminal action, suit, proceeding or claim.

 

3.                                       I hereby undertake to repay this
advancement of costs and expenses if it shall ultimately be determined that I am
not entitled to be indemnified by the Company under the aforesaid Indemnity
Agreement or otherwise.

 

4.                                       The costs and expenses for which
advancement is requested are, in general, all expenses related to ______________

 

 

.

 

 

 

 

 

 

 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this           day of                       , 20     .

 

 

 

 

 

 

 

[Seal]

 

My commission expires the           day of                       , 20     .

 

--------------------------------------------------------------------------------